On ReheaRing.
Manning, C. J.
We went further than was necessary in passing upon the necessity of some one qualifying as administrator eo nomine, and upon the right of preference of the widow over the public administrator. We held that this officer had no right to the appointment, and we shall amend our decree so as to confine it to that matter.
It is ordered and decreed that our former decree is set aside, and it is now decreed that the judgment of the lower court is avoided and reversed, and that the application of the public administrator is dismissed at his costs.